Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00351-CV

       Robert TYSON, Carl and Kathy Taylor, Linda and Ron Tetrick and Ruthe Nilson,
                                      Appellants

                                             v.

       Robert N. FREEMAN, II, as Principal of Medina Livestock Sales Company, Ltd.,
                                        Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, the trial court’s August 10, 2021
judgment is AFFIRMED. We order appellants to pay the costs of this appeal.

       SIGNED June 29, 2022.


                                              _____________________________
                                              Beth Watkins, Justice